TEACHER SICK LEAVE
Where a teacher by reason of illness fails to attend a professional meeting during the five day period allowed for attendance of professional meetings under 70 O.S. 1-109 [70-1-109] (1971), the school district may charge such day or days to accumulated sick leave of the teacher.  If a teacher is absent by reason of illness during the pre-school in-service training or orientation which is part of the school year and within the 190 day limitation of 70 O.S. 6-106 [70-6-106] (1971), the school district may also charge such absence or absences to the accumulated sick leave of the teacher.  The Attorney General has considered your request for an opinion wherein, in effect, you ask the following questions:  1. When a teacher by reason of illness fails to attend a professional meeting held within the five day period allowed for attendance of professional meetings within the school year under 70 O.S. 1-109 [70-1-109] (1975) can the school district charge such day or days to accumulated sick leave?  2. If a teacher is absent because of illness during the pre-school inservice training or orientation, can the school district charge such absence to accumulated sick leave? Title 70 O.S. 6-104 [70-6-104] (1975) provides in part as follows: "A. The board of education of each school district in the state shall provide for sick leave for all teachers employed in the district and shall pay such teachers the full amount of their contract salaries during any absence from their regular school duties for a period of time and under such conditions as the board may determine, but not less than the minimum benefits hereafter specified. . . ." (Emphasis added) Title 70 O.S. 1-109 [70-1-109] (1971) provides as follows: "A school year for all public schools in Oklahoma shall consist of at least ten (10) months of four (4) weeks each, of which time school shall actually be in session and instruction offered for not less than one hundred eighty (180) days. Provided, however, five (5) days may be used for attendance of professional meetings and teachers may be paid for a length of term in excess thereof, under conditions hereinafter outlined. A school district may maintain school for less than a full term only when conditions beyond the control of school authorities make impossible the maintenance of said term."  Title 70 O.S. 6-106 [70-6-106] (1971) provides in pertinent part as follows: ". . . Under the terms of a contract made in keeping with the provisions of this section, no duties shall be expected or required of the teacher in excess of one hundred ninety (190) days. . . ."  Your questions call for a consideration of the language of Section 70 O.S. 6-104 [70-6-104] emphasized above. That is, are absences within the circumstances set out in your questions, absences from "regular school duties" so that the accrued sick leave of the teacher may be charged for such absences.  As to your first question, a reading of Section 70 O.S. 1-109 [70-1-109] discloses that the five day period for attendance of professional meetings is within the regular school year and is within the time for which the teacher is compensated.  Therefore, it would seem that an absence during such period would be an absence from "regular school duties" so that accrued sick leave may be charged therefor.  As to your second question, the language of Section 70 O.S. 6-106 [70-6-106] limits the school districts in that teachers may not be required to perform duties in excess of 190 days.  We presume that the pre-school in-service training or orientation to which you refer is within the regular school year and the 190 day period during which duties may be required of the teacher. Under such circumstances, an absence from such training or orientation should be viewed as an absence from regular school duties.  It is, therefore, the opinion of the Attorney General that your questions be answered in the affirmative.  Where a teacher by reason of illness fails to attend a professional meeting during the five day period allowed for attendance of professional meetings under 70 O.S. 1-109 [70-1-109] (1971), the school district may charge such day or days to accumulated sick leave of the teacher.  If a teacher is absent by reason of illness during the pre-school in-service training or orientation which is part of the school year and within the 190 day limitation of 70 O.S. 6-106 [70-6-106] (1971), the school district may also charge such absence or absences to the accumulated sick leave of the teacher.  (Joe C. Lockhart)